Merrick, C. J.
The appeal is taken by the principal in an appearance bond, from a judgment thereon, condemning him to pay the sum of five hundred dollars. His surety does not appear to have appealed.
The warrant upon which the defendant, M. Martinez, was arrested, issued under the seal of the court, an order having been previously entered upon the minutes directing such wai'rant to issue. We are bound to presume that the court had before it the presentment of the Grand Jury, or other sufficient ground upon which to issue its process. There is no law which requires the bench warrant, (which is usually issued only after indictment or information filed, upon an order entered upon the minutes,) to be signed by the Judge. The entry upon the minutes is the judicial order, the affixing the seal and signature of the Clerk are merely ministerial.
The objection, however, that the bond itself, as well as the warrant upon which it is founded, does not charge the defendant with having committed, or require him to answer any offence known to the law is more serious. He is held by his bond to answer “the complaint brought against him of selling liquors to slaves without the consent of their masters.”
It is a penal offence to sell spirituous and intoxicating liquors to slaves without the consent of their masters, so is it also, by statute of 1862, to sell them any corn, hay, fodder, meal, spirituous liquors, or other produce or commodity whatsoever, without the consent, in writing, of the master. See Session Acts of 1856, p. 226.
It is evident that the charge of selling liquors to a slave does not come under any of the classes of things the sale of which to negroes is prohibited, except the last, viz: commodity. It may be replied that all liquors do not possess value in market, as water, for instance, and therefore the court cannot presume that which has not been stated, that the liquor in question is a commodity. The answer is, that the term liquor, in its common acceptation, means spirituous or intoxicating liquors, (and so it was doubtlessly understood by defendant,) and it must in this instance be presumed to have been a commodity, because the defendant placed a value on it, and received a price when he sold it to the slaves.
It has already been decided that it is not necessary to describe the offence in the bond with the certainty required in an indictment. We think it sufficiently *24appears from this bond that the defendant was bound to answer for having sold some sort of liquor to slaves, and that the thing sold possessed value as an article in market, and was embraced under the general term commodity. 9 Howard, 351.
The statute of 1852 punishes the offence with fine and imprisonment. The State had the right to the presence of the accused on the trial, and he could not plead or be tried by attorney, at least without consent on the part of the State; and there was no error in the refusal to try the case in the absence of the accused. As the offence is punishable with both fine and imprisonment, the bond was legal, though taken in a sum larger than the maximum of the fine. On the whole, we discover no error in the proceedings of the lower court.
Judgment affirmed.